Citation Nr: 1013035	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-34 016	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
head injury.  

2.  Entitlement to service connection for residuals of a 
head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from May 1977 
to November 1985.

In a January 1987-issued rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, determined that June and July 1986 VA 
surgery and medical care had not caused an additional 
disability.  In that decision, the RO also notified the 
Veteran that "service connection" for claimed residuals had 
also been denied.  The Veteran was properly notified of that 
decision, but did not appeal, and the decision became final.  
In July 2007, the Veteran applied to reopen the claim. 

This appeal arises to the Board of Veterans' Appeals (Board) 
from a November 2007-issued RO rating decision that in 
pertinent part reopened a previously denied service 
connection claim and then denied service connection on the 
merits.  

It appears that the Veteran also seeks compensation under 
38 U.S.C.A. § 1151, just as he had done in 1986.  Because 
this has not yet been addressed by the RO, the Board lacks 
jurisdiction; however.  The competing theories of 
entitlement, direct service connection, or § 1151, are 
inextricably intertwined at this point because the claimed 
residuals, jaw numbness and other symptoms, might stem from 
either the facial injury during service, or VA mandible 
osteotomy after service, or both.  In any event, new and 
material evidence has been submitted to reopen either claim. 

The application to reopen a claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for disability 
incurred as a result of VA surgery is referred to the RO for 
such notice and development as is appropriate.  The Board 
lacks jurisdiction to further review this claim, as it has 
not yet been addressed in a rating decision.  

Entitlement to service connection for residuals of a 
mandible injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of January 1987, the RO denied 
service connection for a mandible condition and properly 
notified the Veteran of that decision.  

2.  The veteran did not appeal the January 1987 decision and 
it became final.

3.  Evidence received at the RO since the January 1987 
rating decision raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 1987 rating decision, which denied service 
connection, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.160, 20.1103 (2009).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied service 
connection claim and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009), VA has a duty to notify 
and to assist claimants in substantiating a claim for VA 
benefits.  In this case, the Board is reopening a claim for 
benefits.  Any error committed with respect to either the 
duty to notify or the duty to assist does not result in 
unfair prejudice to the claimant and need not be discussed.  



New and Material Evidence

As noted in the introduction, in a January 1987-issued 
rating decision, the RO determined that VA surgery in June 
1986 had not caused additional disability and that no 
negligence was found.  The RO then denied "service 
connection" and properly notified the Veteran of that 
decision.  He did not appeal that decision and it became 
final.  In July 2007, he applied to reopen that claim. 

When a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered" unless 
new and material evidence has been presented.  38 C.F.R. 
§§ 3.156(a), 20.1103 (2009).

Pursuant to 38 C.F.R. § 3.156(a) (2009), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means evidence not 
previously submitted.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can 
neither be cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and the new evidence must raise 
a reasonable possibility of substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The Veteran's application to reopen his service 
connection claim was received at the RO in July 2007, 
subsequent to the effective date of the revision.  
Therefore, this version of § 3.156(a) applies.   

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the January 
1987 RO rating decision consists of service treatment 
records (STRs), a June 1986 VA surgery report, June and July 
1986 VA clinical records, and claims and statements of the 
Veteran, as discussed below.

The STRs reflect that on February 17, 1983, while riding in 
a tracked vehicle, a tree branch hit the Veteran in the 
face, knocked his steel helmet off, knocked his head 
backwards, and knocked the driver's hatch onto his head.  No 
abnormality of the head was found, but the Veteran described 
pain in the orbit of the head. 

The Veteran underwent a periodical physical examination on 
February 22, 1983, just days after the reported head injury.  
The head, face, neck, and scalp were normal.  In May 1983, 
however, he completed a medical history questionnaire and 
checked "yes" to history of head injury and to bone, joint, 
or other deformity.  He completed another medical history 
questionnaire in July 1985 and checked "yes" to head injury, 
loss of memory or amnesia, and to periods of 
unconsciousness.  An August 1985 Army medical board report 
notes no relevant abnormality.  The medical board was for an 
unrelated injury.  

On June 24, 1986, VA admitted the Veteran to a VA medical 
center to correct maxillary and mandible misalignment.  On 
June 25, he underwent maxillary and mandibular osteotomy 
that was noted to be without complication.  A post-surgery 
VA report notes, "He is already getting back is [sic] mental 
sensation."  [Note: the mental nerve serves the jaw, lips, 
and mouth area].  

In December 1986, the Veteran reported that he was having 
post-operative trouble with his jaw.  He requested 
compensation for the surgery.  

In January 1987, the RO issued a notice letter informing the 
Veteran that his claim for "service connection" was denied 
because the VA surgery in question had not been negligent 
nor had it caused a residual disability.  The decision 
became final.  

The Board will review the evidence submitted since the RO 
decision to determine whether any of it is new and material 
evidence, that is, whether it is neither cumulative nor 
redundant and whether it raises a reasonable possibility of 
substantiating the service connection claim.  

The evidence submitted since the January 1987 RO decision 
includes a May 2008 VA oral and maxillofacial surgery 
outpatient note.  The report notes postoperative bilateral 
V3 paresthesia, persistent, with transient dysesthesia.  The 
periodontist had this to say:  
       Discussed with pt that this is a chronic injury 
related to his jaw surgery in the 1980s and that 
injury is not surgically reparative.  

The letter is new and material evidence to reopen the claim.  
The doctor has indeed found a current disability.  Because 
the January 1987 rating decision found no current 
disability, this is neither cumulative nor redundant of 
earlier evidence and it raises a reasonable possibility of 
substantiating a claim.

Because the evidence submitted is sufficiently new and 
material to reopen the claim, the application to reopen the 
service connection claim must be granted.  The issue will be 
addressed further in the REMAND below.


ORDER

New and material evidence having been submitted, the claim 
for benefits is reopened.  To this extent, the appeal is 
granted.


REMAND

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).

It would be helpful if an appropriate specialist would 
examine the Veteran and determine whether there is any 
residual of an in-service injury to the jaw area.  As noted 
above, the STRs reflect that while riding in a tracked 
vehicle, a tree branch hit the Veteran in the face, knocked 
his steel helmet off, knocked his head backwards, and 
knocked the driver's hatch onto his head.  No abnormality of 
the head was immediately found, but the Veteran described 
pain in the orbit of the head and later reported other 
residuals. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the files and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, 
is fully satisfied.  

2.  The AMC should make arrangements for 
an appropriate examination by a 
specialist (an M.D.).  The claims file 
should be made available to the 
physician for review.  The physician is 
asked to review the claims file, note 
that review in the report, elicit a 
history of relevant symptoms from the 
Veteran, examine him, and offer a 
diagnosis, if forthcoming.  For each 
diagnosis offered, the physician should 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that the disability was 
caused by active service.   

The physician should offer a complete 
rationale for any conclusion in a 
legible report.  If any question cannot 
be answered, the physician should state 
the reason. 

3.  After the development requested 
above has been completed to the extent 
possible, the AMC should readjudicate 
the service connection claim.  If the 
benefits sought remain denied, the 
Veteran and his representative should be 
furnished an SSOC and given an 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action by the Veteran is required 
until he receives further notice; however, the Veteran is 
advised that failure to report for examination, without good 
cause, may have adverse consequences on his claim.  
38 C.F.R. § 3.655 (2009).  The Veteran has the right to 
submit additional evidence and argument during the remand 
period.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


